DETAILED ACTION

                                           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Response to Amendment
	Claims 3 and 11 have been cancelled; claims 1, 4, 9, and 12 have been amended; and claims 1-2, 4-10 and 12-17 are currently pending. 

                                                       Priority
		Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                      Information Disclosure Statement
		The information disclosure statements filed on 03/15/2021 and 12/08/2021 have been acknowledged and signed copies of the PTO-1449 are attached herein.

                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over LI (WO 2018133054 A1, hereinafter “LI”) in view of CAI et al. (CN 107092118A, hereinafter “CIA”).

In regards to claim 1, LI discloses (See, for example, Fig, 5) a display panel (See, Par [0071]) having a bending area and comprising a sensing component configured to sense a bending state of the bending area (the area where it is bent); wherein the sensing component comprises a differential bridge connection circuit composed of a first strain sensor (R1), a second strain sensor (R2), a third strain sensor (R3), and a fourth strain sensor (R4); and wherein: the first strain sensor (R1), the second strain sensor (R2), the third strain sensor (R3), and the fourth strain sensor (R4) are resistance transducers, and are located in the bending area; the first strain sensor (R1) and the fourth strain sensor (R4) constitute first opposite bridge arms; the second strain sensor (R2) and the third strain sensor (R3) constitute second opposite bridge arms; and the first opposite bridge arms (See, Par [0039]) and the second opposite bridge arms (See, Par [0039]) are separately located on two sides of a neutral layer (10) of the display panel; 

However, CAI while disclosing an array substrate teaches (See, annotated Fig. 1 below) the first strain sensor (101) and the fourth strain sensor (104) are symmetrically disposed on the non-display area (200) at both sides of the display area (100); and the second strain sensor (102) and the third strain sensor (103) are symmetrically disposed on the non-display area (200) at both sides of the display area (100).

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify LI by CAI because the arrangement of the sensor in the non-display region would help reduce complex wiring difficulty. 
In regards to claim 2, LI discloses (See, for example, Fig. 5) the first strain sensor (R1) and the fourth strain sensor (R4) are disposed on a same layer, the second strain sensor (R2) and the third strain sensor (R3) are disposed on a same layer, and the first strain sensor (R1), the second strain sensor (R2), the third strain sensor (R3), and the fourth strain sensor (R4) are same in material, shape, and size (for the resistance values to be the same and for the similar physical characteristics to be exhibited, the material, shape and size should be similar. See also, Pars [0041]-[0047]).

In regards to claim 9, LI discloses (See, for example, Fig. 5) the display panel has a bending area, and comprises a sensing component configured to sense a bending state of the bending area (the area where it is bent); and wherein the sensing component comprises a differential bridge connection circuit composed of a first strain sensor (R1), a second strain sensor (R2), a third strain sensor (R3), and a fourth strain sensor (R4); and wherein: the first strain sensor (R1), the second strain sensor (R2), the third strain sensor (R3), and the fourth strain sensor (R4) are resistance transducers, and are located in the bending area; the first strain sensor (R1) and the fourth strain sensor (R4) constitute first opposite bridge arms (See, for example, Par [009]); the second strain sensor (R2) and the third strain sensor (R3) constitute second opposite bridge arms (See, for example, Par [0039]), and the first opposite bridge arms (See, for example, Par [0039]) and the second opposite bridge arms (See, for example, Par [0039]) are separately located on two sides of a neutral layer (10) of the display panel.

However, CAI while disclosing an array substrate teaches (See, annotated Fig. 1 below) the first strain sensor (101) and the fourth strain sensor (104) are symmetrically disposed on the non-display area (200) at both sides of the display area (100); and the second strain sensor (102) and the third strain sensor (103) are symmetrically disposed on the non-display area (200) at both sides of the display area (100).

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify LI by CAI because the arrangement of the sensor in the non-display region would help reduce complex wiring difficulty. 

In regards to claim 10, LI discloses (See, for example, Fig. 5) the first strain sensor (R1) and the fourth strain sensor (R4) are disposed on a same layer, the second strain sensor (R2) and the third strain sensor (R3) are disposed on a same layer, and the first strain sensor (R1), the second strain sensor (R2), the third strain sensor (R3), and the fourth strain sensor (R4) are same in material, shape, and size (for the resistance values to be the same and for the similar physical characteristics to be exhibited, the material, shape and size should be similar. See also, Pars [0041]-[0047]).

                                               Allowable Subject Matter
Claims 4-8 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                   Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893